DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1-16 are pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “an input that receives data from one or more sensors …” in claim(s) 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an input” is not clearly denoted by any reference numeral, however, in P6, [0023], it states “The processor 130 may include one or more inputs for receiving input data from the devices or systems 114”. It is not clear whether “an input” refers to the inputs of the aforementioned processor without elaborating any structure associated with the input for receiving the input data. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “an input” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-16 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Julian et al. (US 2021/0370879 A1).


Regarding claim 1, Julian et al. disclose a system for recording vehicle occupants and their immediate environment (Abstract; [0102], Fig. 2A-B), comprising: 
a driver-facing camera for capturing video data ([0104], L5-10; Fig. 1, reference numeral 104, which is same as Fig. 2B, reference numeral 204); 
an input ([0124]; Fig. 4, reference numeral 418) that receives data from one or more sensors configured to detect vehicle related data ([0124]; It discloses the sensor interface 418 receives data of various sensor outputs, e.g., GPS data (Fig. 1, 111), inertia data (Fig. 1, 106) comprising different vehicle related data); and 
a processor (Fig. 4, reference numeral 430) configured to embed, based on the sensor data, at least one indicator in a portion of the video data ([0192]; It discloses an indicator embedded in the video pixel data which indicates that the horizontal pixel value to the left of which the video data should be ignored), wherein the indicator designates that the portion of the video data is to be obscured during playback of the video data ([0192]; It also discloses the pixels to the left of the indicator may be read from the sensor but dropped, which is also disclosed in [0160], where it states “the portion of the FOV associated with the driver may be obscured, but the portions of the FOV corresponding to passenger areas may remain unmodified”).

Regarding claim 2, Julian et al. disclose the system of claim 1, wherein setting the parking brake of the vehicle embeds the at least one indicator in the portion of the video data ([0036]; [0144]; It discloses that a triggering event for privacy mode (in other words, obscuring of the video) could be a hard-stop, which is what happens when a parking brake is engaged).  

Regarding claim 3, Julian et al. disclose the system of claim 1, wherein a first indicator identifies a start time for a playback module to begin obscuring the video data and a second indicator identifies a stop time for the playback module to end obscuring the video data ([0037]; [0173], L9-12; It discloses a start time and end time for indicating the triggered event for privacy setting).  

Regarding claim 6, Julian et al. disclose the system of claim 1, wherein the at least one indicator includes a value set to indicate at least one of a degree, a type, and a local image area for a region to be obscured in the video data by a playback module (Figs. 6A, C; [0167], [0170]; In view of the obscured images as shown in the drawings, the reference discloses that the obscuring is done by scrambling the video data of a portion of the FOV (representing the degree of obscuring) as well as the object based obscuring (representing the type)).  

Regarding claim 7, Julian et al. disclose the system of claim 1, wherein obscuring a portion of the video data during playback includes changing at least one of frame rate, frame resolution, pixel colors ([0151], L16-18), local defocus degree, contrast ([0193]), detail level, compression ratio, pixel order, icon or fixed snapshot substitution, recording time, pixel content, exposure, brightness, obscuration boundaries (Figs. 5 , 6 and 7 show the obscuration boundaries), and recording activity.

Regarding claim 8, Julian et al. disclose the system of claim 1, wherein the vehicle related data includes one or more of time ([0037]), driver or passenger location in the vehicle ([0155]), vehicle behavior ([0127]), movement detection, parking brake status ([0144]) and ignition status ([0219]).  

Regarding claim 9, Julian et al. disclose the system of claim 1, further comprising: 
a transceiver ([0016]; Fig. 1, reference numeral 116, 108) configured to transmit the video data having the at least one indicator to an off-vehicle server, the off-vehicle server associated with a playback module (In [0183], it discloses the fleet manager can access the video feed at a remote location as shown in Fig. 1, reference numeral 150).  

Regarding claim 10, Julian et al. disclose the system of claim 1, further comprising a playback module for playing back the video data, wherein the playback module includes the functionality to obscure the video data in response to the at least one indicator ([0183], L1-5; Figs. 5-10 all show different playback display of the recoded videos).  

Regarding claim 11, Julian et al. disclose the system of claim 1, wherein the at least one indicator includes an access rights set, such that a user having a matching access rights set can see the video data without obscuration ([0191]; It discloses that modified portions of a video ).  

Regarding claim 12, Julian et al. disclose a method for recording vehicle occupants and their immediate environment (Abstract; [0102], Fig. 2A-B), comprising: 
receiving vehicle-related data from one or more sensors ([0124]; It discloses the sensor interface 418 receives data of various sensor outputs, e.g., GPS data (Fig. 1, 111), inertia data (Fig. 1, 106) comprising different vehicle related data); 
receiving video data from a driver-facing camera ([0104], L5-10; Fig. 1, reference numeral 104, which is same as Fig. 2B, reference numeral 204); 
embedding at least one indicator in a portion of the video data based on the sensor data ([0192]; It discloses an indicator embedded in the video pixel data which indicates that the horizontal pixel value to the left of which the video data should be ignored), wherein the indicator designates that the portion of the video data is to be obscured during playback of the video data ([0192]; It also discloses the pixels to the left of the indicator may be read from the sensor but dropped, which is also disclosed in [0160], where it states “the portion of the FOV associated with the driver may be obscured, but the portions of the FOV corresponding to passenger areas may remain unmodified”).  

Regarding claim 13, Julian et al. disclose the method of claim 12, further comprising: transmitting the video data ([0016]; Fig. 1, reference numeral 116, 108) having the at least one indicator to an off-vehicle server, the off vehicle server having an associated playback module (In [0183], it discloses the fleet manager can access the video feed at a remote location as shown in Fig. 1, reference numeral 150).  

Regarding claim 14, Julian et al. disclose the method of claim 12. further comprising: playing back the video data on a playback module. wherein the playback module obscures the video data portion associated with the at least one indicator ([0183], L1-5; Figs. 5-10 all show different playback display of the recoded videos).  

Regarding claim 15, Julian et al. disclose the method of claim 12, wherein embedding at least one indicator includes: 
embedding a first indicator identifying a start time for a playback module to begin obscuring of the video data and embedding a second indicator identifying a stop time for the playback module to end obscuring of the video data ([0037]; [0173], L9-12; It discloses a start time and end time for indicating the triggered event for privacy setting).  

Regarding claim 16, Julian et al. disclose the method of claim 12, further comprising embedding an access rights set, such that a user having a matching access rights set can see the video data without obscuration ([0191]; It discloses that modified portions of a video recording that were scrambled may be recoverable by an authorized user having a value of a seed that was used to generate the pseudo-random values to access the obscured video).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2021/0370879 A1) in view of Robbins et al. (US 2006/0247927 A1).

Regarding claim 5, Julian et al. teach the system of claim 3.
But Julian et al. do not explicitly teach a gradual transition to unobscured video data after the stop time.  
However, Robbins et al., in the same field of endeavor (Abstract), teach a gradual transition of video from one state to another after a triggering event (Robbins et al.; [0023], [0069]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Julian et al’s invention of video recording of vehicle interior and surrounding environment to include Robbins et al's usage of gradual transitioning of video feed, because it can allow the system to reverse the transition if it determines that it was a false detection (Robbins et al.; [0023]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and Julian et al. in [0037] and [0173], L9-12, teach a start time and end time for indicating the triggered event for privacy setting, however it fails to teach the specific scenarios related to start and stop of the video obscuring. The reference of Zeira et al. (US Pat 9,179,105 B1) teach different start and end time of video recording, but fails to teach the specific scenarios of the claimed limitation. Then reference of Robbins et al. also fail to teach the limitations. As a result, claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “MANAGING THE CAMERA ACQUIRING INTERIOR DATA” – Lambert et al., US PGPub 2015/0183372 A1.
2. “METHOD OF AND APPARATUS FOR PROCESSING IMAGE DATA” – Richardson et al., US PGPub 2011/0273621 A1.
3. “VEHICLE VIDEO RECORDING SYSTEM WITH DRIVER PRIVACY” - Schimelpfenig et al., US PGPub 2018/0278896 A1.
4. “ALARM SYSTEM WITH FIRST RESPONDER CODE FOR BUILDING ACCESS” – Laurans et al., US Pat 10,657,795 B1.

6. “RECORDING VIDEO OF AN OPERATOR AND A SURROUNDING VISUAL FIELD” – Valiaparambil et al., WO 2018/039646 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485